The Supreme Court affirmed the decree of the Common Pleas on May 14th, 1883, in the following opinion,
Per Curiam:
The damages decreed against the Borough were those only caused by cutting down and changing the grade of the street. The grade was changed under and in pursuance of a resolution of Council. The street had been laid out and opened many years before under authority from the Court of Quarter Sessions. Por damages then sustained the Court held that the County and not the Borough was liable. It, however, held that for the new and separate act of the Borough, the Borough alone was liable. In this it was correct. It matters not that previously to that time the street had not been changed from its natural grade ; Borough of New Brighton vs. United Presbyterian Church, 96 Pa., 331.
Decree affirmed and appeal dismissed at the costs of the appellant.